Illinois Official Reports

                                          Appellate Court




                        In re Parentage of Rocca, 2013 IL App (2d) 121147




Appellate Court              In re PARENTAGE OF ALAN JAMES ROCCA and JENNA
Caption                      MARIE ROCCA, Minors (Janet M. Lamar, Petitioner, v. Alan Peter
                             Rocca, Respondent-Appellee (Landau and Associates, P.C., Petitioner
                             for Fees-Appellant)).


District & No.               Second District
                             Docket No. 2-12-1147


Filed                        December 11, 2013



Held                         On appeal from the trial court’s rulings on remand concerning issues
(Note: This syllabus         of attorney fees and sanctions sought by petitioner’s counsel, the trial
constitutes no part of the   court did not abuse its discretion in denying the request of petitioner’s
opinion of the court but     counsel for contribution toward counsel’s fees from respondent and
has been prepared by the     the trial court’s denial of the request of petitioner’s counsel for
Reporter of Decisions        supplemental and appellate attorney fees and his motion for sanctions
for the convenience of       against respondent were upheld.
the reader.)




Decision Under               Appeal from the Circuit Court of Du Page County, No. 08-F-150; the
Review                       Hon. Timothy J. McJoynt, Judge, presiding.




Judgment                     Affirmed.
     Counsel on              Eliot A. Landau, of Landau & Associates, P.C., of Woodridge, for
     Appeal                  appellant.

                             Barry A. Schatz, of Berger Schatz, of Chicago, for appellee.



     Panel                    JUSTICE JORGENSEN delivered the judgment of the court, with
                              opinion.
                              Justices Hutchinson and Zenoff concurred in the judgment and
                              opinion.




                                               OPINION


¶1        This case returns to us after our remand in In re Parentage of Rocca, 408 Ill. App. 3d 956
       (2011). In this appeal, attorney Eliot Landau, on behalf of Landau & Associates, P.C.,
       appeals the trial court’s decisions on remand to: (1) both hold a contribution hearing and
       deny contribution; (2) deny Landau’s petitions for supplemental and appellate attorney fees;
       and (3) deny Landau’s motion for sanctions. For the following reasons, we affirm.

¶2                                        I. BACKGROUND
¶3         The facts underlying this dispute were set forth in our prior decision. Rocca, 408 Ill. App.
3d at 956-58. In sum, the prior appeal concerned Landau’s petition for contribution toward
       attorney fees he charged while representing petitioner, Janet Lamar, in a parentage action.
       Specifically, on February 13, 2009, after having notified the parties and the court of his intent
       to seek attorney fees and contribution thereto, Landau withdrew as counsel for Lamar. After
       a proveup hearing at which Lamar did not appear, the trial court awarded Landau $18,670.96
       in attorney fees. Prior thereto, however, the court dismissed Landau’s petition for
       contribution toward those fees from respondent, Alan Peter Rocca, on the basis that, after
       Landau withdrew, Lamar and Rocca had entered into a settlement agreement that included a
       provision wherein each party agreed to be responsible for his or her attorney fees and waived
       “any right to a hearing on contribution to fees” against the other.
¶4         Landau, on behalf of Landau & Associates, P.C., appealed (the law firm was the sole
       appellant). We reversed the court’s dismissal of the contribution petition. Id. at 970. We
       noted that the settlement agreement was entered into after Landau had withdrawn as counsel
       and without his knowledge or consent, despite the fact that Landau’s intent to seek fees and
       contribution was known before the parties settled. Id. at 969. We noted case law reflecting
                                                   -2-
     that attorney fees, while often awarded to the party, actually belong to the attorney and that
     parties may not conspire to deprive attorneys of a fair fee by entering into a settlement
     agreement waiving contribution. Id. at 960-63 (citing Heiden v. Ottinger, 245 Ill. App. 3d
612 (1993), Lee v. Lee, 302 Ill. App. 3d 607 (1998), In re Marriage of Baltzer, 150 Ill. App.
3d 890 (1986), and In re Minor Child Stella, 353 Ill. App. 3d 415 (2004)). Further, we
     rejected Rocca’s arguments that the 1997 amendments to the Illinois Marriage and
     Dissolution of Marriage Act (Marriage Act) (750 ILCS 5/508 (West 1998)) invalidated those
     decisions, and we noted that: (1) contrary to Rocca’s argument, section 503(j) of the
     Marriage Act (750 ILCS 5/503(j) (West 2008)), if applicable to a parentage action, did not
     bar Landau’s contribution petition; (2) the parties could not waive something that belonged
     to someone else; and (3) “[w]aiving a contribution hearing does not necessarily equate to
     waiving contribution. We presume that parties might waive a contribution hearing when one
     party agrees to contribute a set amount or, conversely, when there is no question that,
     because of a party’s financial situation, contribution to his or her fees is inappropriate.”
     (Emphasis in original.) Rocca, 408 Ill. App. 3d at 966. We concluded that the court erred in
     dismissing Landau’s contribution petition under the settlement agreement, and we reversed
     and remanded “for the trial court to consider Landau’s petition for contribution toward the
     $18,690.96 in fees that the court found reasonable.” Id. at 970.
¶5       In light of our decision, on remand, Rocca moved for a contribution hearing. Rocca
     interpreted our decision as requiring the court to “consider” contribution, and he argued that
     he was entitled to examine the reasonableness of the requested fees for which he might now
     be ordered to contribute. Landau, however, objected. Landau noted that this court specifically
     distinguished between waiving contribution and waiving a contribution hearing. He argued
     that, because this court did not expressly remand for a “contribution hearing,” we had,
     essentially, already determined that the attorney fees were reasonable and that contribution
     should, in fact, be awarded–possibly for the entire fee judgment. Further, Landau argued that
     Rocca, by virtue of his waiver in the parties’ settlement agreement, was not entitled to a
     contribution hearing. The trial court disagreed that we had concluded that contribution must
     be awarded for the full amount of the fee judgment, which would, in essence, require no
     “consideration.” Instead, it determined that we remanded for “consideration” of the
     erroneously dismissed contribution petition and that our decision did not preclude a hearing
     on that issue.
¶6       On June 13, 2012, the trial court held a section 503(j) final contribution hearing. Despite
     notice, various efforts to secure Lamar’s presence failed, and she did not appear. The court
     asked Landau if he wished to proceed in Lamar’s absence, and Landau stated that he did.
     Landau testified to the reasonableness of the fees that formed the basis of the $18,670.96
     judgment, he requested that the court take judicial notice of the file (which it did), and he
     rested. Rocca moved for a directed finding, arguing primarily that Landau did not establish
     either the reasonableness of his fees or Lamar’s inability to pay them. The court granted the
     motion. It noted that Rocca had stipulated that he could afford to contribute to the fee award.
     Nevertheless, it found that “[t]he evidence with regards to Ms. Lamar’s current economic
     status is non existent. *** I can’t presume she’s still how she was two years ago when a
                                                -3-
       pleading was filed and said then she was on disability. The court has to hear current
       information as to her economic circumstances.” Further, it noted that it heard no evidence
       about what, if anything, Lamar had paid on the fee judgment. In sum, the court found that,
       because Landau had not established Lamar’s relative inability to pay fees, he had not further
       established that contribution was appropriate.
¶7          Also on remand, Landau filed two new petitions for fees. First, he filed a supplemental
       petition, requesting $22,372.27 in fees against Lamar (again, his former client) and
       contribution toward those fees from Rocca. Landau alleged that those fees included the fees
       from the original petition, plus those fees incurred while defending against Rocca’s motion to
       dismiss the original petition. Second, Landau petitioned for $13,857.61 in fees against Lamar
       and for contribution toward those fees from Rocca, for fees he incurred pursuing the initial
       appeal. The trial court granted Rocca’s motions to strike the fee petitions, agreeing with
       Rocca that, as Landau had withdrawn as counsel and as those petitions sought judgment
       against both Lamar and Rocca, Landau was not representing Lamar but, rather, was
       representing himself. The court noted that Lamar was not involved in the appeal, that at the
       time of the appeal she was represented by other counsel, and that Landau pursued the appeal
       “on his own accord.” It noted that nothing in the Marriage Act gives “a right to an attorney
       who doesn’t represent either party to pursue an appeal and then make those parties pay for
       the appeal. Nothing.” The court noted that Landau’s basis for seeking appellate and
       supplemental fees–by asserting that, to some degree, it could benefit Lamar if contribution
       thereto were awarded–was akin to “post-withdrawal representation” of a client, which, it
       determined, finds no basis in the Marriage Act. The court continued that the Marriage Act
       does not give a “former lawyer a cause of action or a right to sue [his] clients for appellate
       fees that he prosecuted on his own.” Landau objected, noting, “it was your order which the
       Appellate Court overturned that necessitated our pursuing the appeal.”
¶8          Finally, the court denied Landau’s motion for sanctions against Rocca’s counsel under
       Illinois Supreme Court Rule 137 (eff. Feb. 1, 1994). In sum, Landau argued that Rocca and
       his counsel misled the court on various legal issues, including those giving rise to the initial
       and instant appeals. Further, he argued that Rocca and his counsel deliberately misinterpreted
       our mandate on remand. The court denied Landau’s motion for a variety of reasons, but it
       noted that the case had been “sharply practiced” all along. It did not find the arguments
       frivolous or made for the purpose of harassment.
¶9          Landau’s motions to reconsider the court’s various rulings were denied. He appeals.

¶ 10                                        II. ANALYSIS
¶ 11                           A. Contribution Proceedings on Remand
¶ 12       Landau argues first that, on remand, the trial court failed to follow this court’s decision.
       He argues that our decision noted the difference between waiving contribution and waiving a
       contribution hearing and that, therefore, because Rocca waived a contribution hearing in the
       parties’ settlement agreement, the court erred in holding one on remand. Further, Landau
       contends that the court erred in relying on section 503(j) to deny contribution, because this

                                                  -4-
       court allegedly held that section 503(j) is inapplicable to a parentage proceeding. Finally,
       Landau argues that the court erred by requiring Lamar’s personal appearance and testimony
       to establish her inability to pay, where her inability to pay was already established elsewhere
       in the record and where Rocca had stipulated that he could pay. For five reasons, we
       disagree.
¶ 13       First, our decision held that Landau’s contribution petition was improperly dismissed and
       should be considered on remand. We did not purport to find that the fees awarded were
       reasonable or that Rocca should be ordered to contribute to them. We simply held that the
       court should “consider” the petition for contribution toward the fees previously awarded.
       Rocca, 408 Ill. App. 3d at 970. The trial court did not err in finding that a hearing would be
       appropriate for it to consider the petition, whereas awarding contribution outright in the full
       amount of the fee judgment would require no consideration whatsoever. As such, our holding
       did not preclude the trial court from holding a hearing to consider whether contribution was
       appropriate.
¶ 14       Second, while Landau is correct that our prior opinion distinguished between contribution
       and a contribution hearing, he ignores the context in which we did so. In the initial appeal,
       Rocca argued that the contribution petition was properly dismissed because, by waiving a
       contribution hearing, Lamar waived contribution. We disagreed that the two were necessarily
       the same, and we provided examples where that might not be the case, such as where one
       party agreed to contribute a certain amount to the other party’s fees. Id. at 964-69. However,
       our caution that waiving a hearing does not necessarily reflect a waiver of contribution is not,
       as Landau uses it here, a distinction that precludes a hearing when a trial court must
       “consider” a contribution petition.
¶ 15       Third, and similarly, we disagree that Rocca’s waiver of a contribution hearing in his
       agreement with Lamar served to waive a hearing when Landau pursued contribution. The
       agreement provided that the parties waived a right to “a hearing on contribution to fees that
       he or she may possess against the other.” In our prior decision, we did not hold that Landau
       stood in Lamar’s shoes, such that Rocca’s waiver of a hearing applied to Landau’s pursuit of
       contribution. To the contrary, by virtue of holding that Lamar could not waive something that
       belonged to Landau, we distinguished between Lamar and Landau. In other words, the very
       fact that Landau was not a party to the agreement was one of the bases for our decision that
       the trial court should not have dismissed his contribution petition. The trial court properly
       declined to flip that proposition on its head to find Rocca’s waiver of a contribution hearing,
       entered into only with Lamar, nevertheless barred him from seeking a hearing upon remand.
¶ 16       Fourth, we did not hold that section 503(j) does not apply to parentage actions. Rather,
       our prior decision noted that section 503(j)’s application to parentage actions is unclear, and
       we simply rejected Rocca’s argument that, if it applied, section 503(j) precluded Landau’s
       ability to petition for contribution. Id. at 965 n.3, 968. The distinction is that we did not hold
       that the trial court could not rely on section 503(j)’s factors to ultimately deny contribution.
¶ 17       Fifth, and finally, the trial court did not err where it denied contribution on the basis that
       there was no evidence presented regarding Lamar’s current financial circumstances. The trial
       court’s determination whether one party should pay the other party’s attorney fees lies within
                                                     -5-
       its sound discretion. In re Marriage of Keip, 332 Ill. App. 3d 876, 884 (2002). Section 503(j),
       if applicable, requires that a court considering contribution must consider the factors
       provided by section 503(d) (750 ILCS 5/503(d) (West 2008)) for the division of marital
       property. 750 ILCS 5/503(j) (West 2008). Those provisions include an assessment of the
       economic circumstances of both parties. See, e.g., 750 ILCS 5/503(d)(5), (d)(8), (d)(11)
       (West 2008). Further, even if section 503(j) does not apply to a parentage action, it is well
       established that, before ordering one party to pay the other party’s attorney fees, there must
       be evidence showing that the party who incurred fees is unable to pay. See Keip, 332 Ill.
       App. 3d at 884.
¶ 18        Here, Lamar did not appear to present evidence and Landau did not present evidence on
       her behalf or in her stead. Again, when it was apparent that Lamar was not going to appear,
       the court asked Landau if he wished to proceed and Landau elected to do so. We disagree
       that asking the court to take judicial notice of the entire file was sufficient to inform the court
       as to Lamar’s current financial circumstances and ability, if any, to pay the attorney-fee
       judgment. Landau notes that, 11 months prior to the contribution hearing, Lamar’s most
       recent counsel filed a fee petition and included a July 19, 2011, affidavit from Lamar
       reflecting disability payments as her sole source of income. However, the fact that the
       affidavit existed in the file, regarding an issue with which Landau had no involvement, did
       not suffice as presenting evidence to establish that Lamar needed contribution from Rocca to
       pay her fees. Although Rocca stipulated that he could afford to contribute, the court noted
       that, because no evidence had been presented, it did not even know if Lamar had paid any, if
       not all, of the fee judgment and it could not, therefore, assess whether and in what amount
       Rocca’s contribution was needed. In sum, we cannot conclude that the court abused its
       discretion in denying contribution.

¶ 19                        B. Petitions for Supplemental and Appellate Fees
¶ 20       Landau argues next that the trial court erred where it denied his: (1) supplemental petition
       for attorney fees (for the period from his withdrawal from the case on February 26, 2009,
       through the court’s dismissal of the contribution petition on February 10, 2010); and (2)
       petition for fees incurred pursuing the successful appeal. He argues, with respect to both
       petitions, that the court ignored Illinois Supreme Court Rule 301 (eff. Feb. 1, 1994), which
       provides that proceedings on appeal are a continuation of the original proceedings, and,
       accordingly, that he could, per this court’s decision, seek fees against Lamar and contribution
       thereto from Rocca for the supplemental and appellate fees. Landau disagrees that he pursued
       the appeal on his own behalf.
¶ 21       Preliminarily, to the extent that Landau suggests that this court’s prior opinion
       commented on his ability to seek fees and contribution thereto for work performed after he
       withdrew as Lamar’s counsel, he is incorrect. Our decision held only that the trial court had
       erroneously dismissed Landau’s petition for contribution toward final fees, which
       encompassed his work on Lamar’s behalf up until his withdrawal. We did not comment on
       fees incurred prosecuting the contribution petition or on appellate fees, as neither were before
       us.
                                                    -6-
¶ 22        Further, we conclude that the trial court did not abuse its discretion in denying the
       supplemental and appellate fee petitions. At issue here is Landau’s right to pursue fees and
       contribution from Lamar and Rocca for actions he performed after his withdrawal as Lamar’s
       counsel. The relevant statutory provisions do not support Landau’s position that such
       recovery is permissible. Specifically, section 17 of the Illinois Parentage Act of 1984 (750
       ILCS 45/17 (West 2008)) provides that the court may order reasonable attorney fees and
       costs to be paid by the parties in accordance with the relevant provisions of section 508 of the
       Marriage Act (750 ILCS 5/508 (West 2008)). Section 508 provides generally that fees and
       costs may be awarded to counsel in connection with the enforcement or modification of any
       order or judgment under “this Act,” as well as for the “prosecution of any claim on appeal (if
       the prosecuting party has substantially prevailed).” 750 ILCS 5/508(a)(2), (a)(3.1) (West
       2008). Attorney fees and costs may be awarded directly to the attorney, who may enforce the
       judgment in his or her name. 750 ILCS 5/508(a) (West 2008). Although these provisions
       support Landau’s position that, generally, fees may be awarded for a successful appeal, and
       they are part of what gave Landau, who was neither a party himself nor representing a party
       on appeal, standing to appeal, they do not reflect that a former attorney has a right to collect
       fees and costs for actions taken after he has withdrawn and the petition for final fees and
       costs has been decided.
¶ 23        Indeed, the Marriage Act provides that fees and costs may be awarded to counsel from a
       former client only in accordance with section 508(c), which fails to speak to this issue.
       Section 508(c)(1) provides that no petition for fees and costs against an attorney’s own client
       may be filed unless the attorney has withdrawn or has moved to withdraw. 750 ILCS
       5/508(c)(1) (West 2008). Section 508(c)(2) provides that no final hearing against an
       attorney’s own client may be held unless their written engagement agreement satisfies certain
       requirements and is attached to counsel’s affidavit, judgment in any contribution hearing on
       behalf of the client has been entered, and “the petition seeks adjudication of all unresolved
       claims for fees and costs between the counsel and the client.” 750 ILCS 5/508(c)(2) (West
       2008). Further, section 508(c)(2) explains that the relief requested under a petition for setting
       final fees and costs constitutes a distinct cause of action, such that a pending but
       undetermined petition will not affect the appealability of any judgment or adjudication in the
       original proceeding. Id. Finally, section 508(c)(3) provides that the determination of
       reasonable final fees and costs under section 508(c) lies in the trial court’s discretion. 750
       ILCS 5/508(c)(3) (West 2008). Thus, section 508(c) does not directly speak to the issue
       before us. Nevertheless, it appears that section 508(c)(2) contemplates that a final fee petition
       is just that–a final fee petition for a hearing wherein all fees counsel intends to seek for work
       done on the client’s behalf must be adjudicated. It does not expressly contemplate recovery
       for actions counsel undertakes subsequent to termination of the attorney-client relationship.
¶ 24        We understand Landau’s frustration that, here, the contribution petition was erroneously
       dismissed immediately prior to entry of judgment on his final fee petition. It is from that
       erroneous decision that he successfully appealed. However, when the contribution petition
       was dismissed and the appeal was taken, Landau was no longer acting as Lamar’s counsel.
       Indeed, while Landau’s interest in the fees he incurred when representing Lamar in the
                                                   -7-
       parentage action is what gave him standing to pursue the appeal on behalf of Landau &
       Associates, P.C., as “petitioner for fees-appellant” (see, e.g., Rocca, 408 Ill. App. 3d at
       960-63; Baltzer, 150 Ill. App. 3d at 893-94), at that time, his representation of Lamar had
       ceased: he had withdrawn and she was represented by new counsel. His actions were not
       pursued in an attempt to represent Lamar’s interests in the parentage action. In fact, the
       parentage action was over, as the parties had settled the action, and Lamar had nothing to do
       with the appeal. Indeed, the record is silent on whether Lamar even knew of the appeal.
       Theoretically, she could have opposed it. To hold that Landau can nevertheless recover from
       Lamar and Rocca for the fees he incurred after his representation ceased would permit
       recovery for, as the trial court put it, “post-withdrawal representation,” a relationship for
       which we have no authority. 1
¶ 25        Permitting counsel to collect fees and pursue contribution from a former client and the
       opposing party for actions not taken on the client’s behalf, i.e., not during the course of the
       attorney-client relationship, would arguably be inconsistent with the purpose of permitting
       the collection of fees and contribution thereto in a parentage action. Although the general
       rule is that all parties are responsible for their own fees, the goal of permitting contribution is
       to help a financially disadvantaged party obtain counsel and prevent him or her from being
       “outlitigated” by a party with superior resources. See Stella, 353 Ill. App. 3d at 420; Lee, 302
Ill. App. 3d at 612-13. As such, and as we held in our prior opinion, a party may not
       unilaterally waive or conspire with the other side to deprive his or her former counsel’s right
       to pursue, for the work done on his or her behalf, fees and contribution thereto. However,
       once the attorney has been discharged or has withdrawn and where, as here, the parties have
       settled the underlying parentage action and the former client has new counsel, the former
       counsel’s subsequent pursuit of fees and contribution for work done after the relationship has
       ended cannot be deemed to be on the client’s behalf.
¶ 26        None of the cases Landau cites are contrary to our conclusion. For example, Landau
       relies on Heiden, 245 Ill. App. 3d 612, where a former attorney appealed the parties’
       settlement agreement that barred the attorney from pursuing contribution. However, we do
       not know if, on remand, that former attorney was allowed to seek fees and contribution for
       the costs on appeal. The same holds true for Baltzer, 150 Ill. App. 3d at 893-96, and Lee, 302
Ill. App. 3d at 614. Other cases Landau cites, for the proposition that a trial court has
       authority to grant appellate fees after termination of the appeal, concern situations where the
       client, not the attorney, was the party to the appeal and there existed an attorney-client
       relationship when the fees were incurred; moreover, some of those cases also note that the
       trial court must still decide whether awarding fees incurred on appeal would be “equitable
       under all circumstances.” White v. White, 41 Ill. App. 3d 758, 763 (1976); see also In re
           1
             Our conclusion does not depend on whether the attorney-client relationship ceased because of a
       withdrawal or a termination: either way, when there is only a former client, an attorney cannot charge
       him or her for actions taken after the relationship ends. In contrast, where there is no end of the
       attorney-client relationship, fees the attorney charges to successfully appeal an erroneous decision
       would constitute fees incurred on the client’s behalf for which recovery might be sought in a final fee
       petition.
                                                      -8-
       Marriage of Baylor, 324 Ill. App. 3d 213, 216 (2001); In re Marriage of Stockton, 169 Ill.
       App. 3d 318, 328-29 (1988); Sidwell v. Sidwell, 102 Ill. App. 3d 56, 59-61 (1981); Gilmore v.
       Gilmore, 74 Ill. App. 3d 831, 834-35 (1979); Sherman v. Sherman, 74 Ill. App. 3d 451, 454
       (1979); Fox v. Fox, 56 Ill. App. 3d 446, 449-50 (1978).
¶ 27        We agree with Landau that, generally, an appeal is a continuation of the underlying
       proceeding, not the commencement of a new case, and that the collection cases Rocca cites
       are not exactly on point (e.g., In re Marriage of Tantiwongse, 371 Ill. App. 3d 1161 (2007))
       because they concern direct collection actions by attorneys against former clients and do not
       involve contribution claims. Nevertheless, the overarching principle in such cases, i.e., that a
       former attorney appealing in his own interest cannot obtain fees for doing so, is persuasive.
       We note again that one premise of our prior decision was that Landau’s interest could not be
       waived by the parties, and he appealed because his former client and the opposing party,
       coupled with the court’s ruling, essentially wronged him. In this sense, Landau was like any
       other plaintiff, pursuing his own interest. Landau argues that he continued to represent Lamar
       in the sense that he also served her interests by seeking contribution from Rocca toward the
       fees she owed. Merely because Landau’s position might have aligned with Lamar’s interests
       does not mean that his position was taken on her behalf. 2 In sum, we do not find error in the
       trial court’s dismissal of the supplemental and appellate fee petitions.

¶ 28                                     C. Rule 137 Sanctions
¶ 29       Landau’s final argument on appeal is that the court erred in denying his request for Rule
       137 sanctions against Rocca and his counsel. We disagree.
¶ 30       Rule 137 is penal and must be strictly construed. Mohica v. Cvejin, 2013 IL App (1st)
111695, ¶ 47. A trial court’s decision regarding sanctions will not be reversed absent an
       abuse of discretion. Id. This is because “generally the conduct at issue occurred before the
       judge issuing the sanctions, who, therefore, is in the best position to determine whether the
       challenged conduct warranted penal sanctions or because the trial court heard testimony from
       individuals involved in the challenged conduct.” Id. ¶ 50. The party seeking Rule 137
       sanctions bears the burden to establish that the opposing party made false allegations without
       reasonable cause. Mikulecky v. Bart, 355 Ill. App. 3d 1006, 1014 (2004).
¶ 31       Landau essentially argues that sanctions should be imposed because Rocca and his
       counsel allegedly misrepresented legal authority in an attempt to sabotage and frustrate
       Landau’s ability to recover fees. We cannot conclude that the trial court abused its discretion

           2
            Landau argues that contribution is in Lamar’s interest because it would decrease the amount of the
       fee judgment against her. However, it is not clear whether, based on the settlement agreement’s
       provision that Lamar be responsible for her own fees, Rocca could then seek to collect, for any
       contribution amount he was ordered to pay, reimbursement from Lamar. Accordingly, given the
       possibility that, instead of being required to pay the full judgment to Landau, contribution in these
       circumstances might result only in Lamar paying part of the judgment to Landau and reimbursing part
       to Rocca, the record does not clearly reflect that Landau’s actions inherently would have benefitted
       Lamar.
                                                      -9-
       in rejecting this argument. First, it is clear from the record that the issues in this case were
       hotly contested and that both parties have lost arguments along the way. In fact, while we
       rejected Rocca’s arguments in our initial appeal, we have, in this decision, rejected many of
       Landau’s arguments. In doing so, we have accepted many of the arguments Landau
       challenges as sanctionable. The point is that a losing argument does not always equate to a
       frivolous one. See Polsky v. BDO Seidman, 293 Ill. App. 3d 414, 428 (1997) (a court “should
       not impose sanctions on a party who presents objectively reasonable arguments for his
       position, regardless of whether the arguments are deemed to be unpersuasive or incorrect”).
       Second, the trial court was in the best position to determine whether the arguments proffered
       by Rocca and his counsel exceeded the bounds of propriety such that Rule 137 sanctions
       should be awarded. We will not reverse the court’s exercise of discretion on that issue.

¶ 32                                   III. CONCLUSION
¶ 33       For the foregoing reasons, the judgment of the circuit court of Du Page County is
       affirmed.

¶ 34      Affirmed.




                                                  - 10 -